       Case 1:18-cv-01027-AT-DCF Document 13 Filed 12/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CORNELIUS IKPEMGBE,
                                                            18cv01027 (AT) (DF)
                                Petitioner,
                                                            ORDER
                -against-

 PEOPLE OF THE STATE OF N.Y.,

                                Respondent.

DEBRA FREEMAN, United States Magistrate Judge:

        This habeas proceeding, brought by pro se petitioner Cornelius Ikpemgbe (“Petitioner”)

to challenge his state-court conviction, was commenced by Petitioner at a time when, according

to the Petition, he was incarcerated at Five Points Correctional Facility, in Romulus, New York.

(See Petition Under 28 U.S.C. § 2254 For a Writ of Habeas Corpus by a Person in State Custody,

dated Dec. 10, 2017 (Dkt. 1) (transferred from the Western District of New York on Feb. 6, 2018

(Dkt. 3)).) Petitioner, however, never filed a reply to Respondent’s opposition to his Petition,

and, indeed, he has had no communication with this Court since the date when the matter was

transferred here. Furthermore, although Petitioner has never notified the Court of any change in

his address, it appears, based on publicly available information, that he is currently in custody at

Coxsackie Correctional Facility, in Coxsackie, New York.1 The fact that Petitioner has not filed

anything at all in this Court, including a reply, suggests that he may have never received the

notice of transfer of the matter to this Court, or Respondent’s opposition, and it also raises a

question as to whether he wishes to proceed in this Court with his habeas Petition. Under the

circumstances, it is hereby ORDERED as follows:


       1
         See http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ3/WINQ130 (last accessed
Dec. 13, 2020).
        Case 1:18-cv-01027-AT-DCF Document 13 Filed 12/14/20 Page 2 of 3




       1.      No later than December 18, 2020, Respondent is directed to serve another copy of

its opposition papers (Dkt. 12, together with Dkts. 12-1, 12-2, 12-3, 12-4) on Petitioner at the

Coxsackie address shown below.

       2.      Petitioner’s time to file a reply to Respondent’s opposition is extended by this

Court, sua sponte, to February 1, 2021. No later than that date, Petitioner is directed either to file

his reply or to inform this Court that he no longer wishes to proceed with his habeas Petition.

Petitioner is cautioned that, if the Court continues to hear nothing from him, then it may reach a

determination on his habeas claims based solely on the Petition itself and Respondent’s

submissions in opposition.

       3.      Petitioner is also cautioned that, if he wishes to proceed with this action, he must

keep the Court apprised of an address where he may be contacted.

       4.      Any submissions that Petitioner seeks to make in response to this Order should be

mailed to the Court’s Pro Se Office, at the following address:

                       United States District Court, S.D.N.Y.
                       Pro Se Intake Unit
                       U.S. Courthouse
                       40 Foley Square, Room 105
                       New York, New York 10007

       5.      The Clerk of Court is directed to mail a copy of this Order to Petitioner, at both of

the addresses shown below.

Dated: New York, New York
       December 14, 2020

                                                      SO ORDERED


                                                      ______________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge



                                                  2
       Case 1:18-cv-01027-AT-DCF Document 13 Filed 12/14/20 Page 3 of 3




Copies to:
Mr. Cornelius Ikpemgbe
15-A-1208
Five Points Correctional Facility
Box 119
Romulus, NY 14541

Mr. Cornelius Ikpemgbe
15-A-1208
Coxsackie Correctional Facility
P.O. Box 999
Coxsackie, NY 12051-0999

Respondent’s counsel (via ECF)




                                      3
